Citation Nr: 1139056	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  10-13 782A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for residuals of a left elbow injury.

2.  Entitlement to service connection for residuals of a left shoulder injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1968 to December 1970, including a tour of duty in the Republic of Vietnam from October 21, 1969 to December 17, 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  In June 2011, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The Veteran's post-traumatic degenerative arthritis of the left elbow is attributable to service.  

2.  The Veteran's old trauma of the left distal clavicle with acromioclavicular (AC) separation and degenerative change of the AC joint is attributable to in-service trauma.

3.  The Veteran's arthritis of the left glenohumeral joint is attributable to in-service trauma.



CONCLUSIONS OF LAW

1.  Post-traumatic degenerative arthritis of the left elbow was incurred in wartime service.  38 U.S.C.A. §§ 1110; 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Old trauma of the left distal clavicle with AC separation and degenerative change of the AC joint was incurred in wartime service.  38 U.S.C.A. §§ 1110; 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  Arthritis due to trauma of the left glenohumeral joint was incurred in wartime service.  38 U.S.C.A. §§ 1110; 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this instance, the claims of entitlement to service connection for residuals of left shoulder and elbow injuries are granted for post-traumatic degenerative arthritis of the left elbow and old trauma of the left distal clavicle with AC separation and degenerative change of the AC joint.  The Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable where further assistance would not aid the appellant in substantiating the claim.  Wensch v. Principi, 15 Vet. App. 362 (2001); see also 38 U.S.C.A. § 5103A(a)(2).  Therefore, in view of the Board's favorable decision and full grant of the benefit sought on appeal as to these claims, further assistance is unnecessary to aid the appellant in substantiating this appeal.


II.  Facts

The Veteran's service personnel records show that he served as an infantryman "IND" fire crewman in Vietnam and was awarded decorations indicative of combat, to include the Purple Heart Medal with 1 Oak Leaf Cluster and the Silver Star.  

The Veteran's service treatment records are devoid of complaints or treatment regarding the left upper extremity.  They include his June 1968 enlistment examination report showing a normal clinical evaluation of his upper extremities, and a June 1968 Report of Medical History noting that the Veteran fractured his left forearm at age 11.  They also include the Veteran's separation examination report of December 1970 showing a normal clinical evaluation of his upper extremities.   

On file are two Western Union Telegrams dated in March 1970 and May 1970, respectively, informing the Veteran's parents that the Veteran had been slightly wounded in action in Vietnam.  The Veteran's parents were informed in the March 1970 telegram that the Veteran had been injured in a combat operation and received laceration to both arms and was treated and hospitalized in Vietnam.  The May 1970 Telegram informed the Veteran's parents of a right hand injury that the Veteran received while a passenger in a military vehicle.

On file is a May 1970 narrative by the Captain of a March 1970 firefight in Vietnam recommending and approving the award of the Silver Star Medal for the Veteran's actions during the March 1970 firefight.  These actions include the Veteran risking his life to help others during heavy combat, to include connecting a disabled Armored Personnel Carrier to Self-Propelled 40 millimeter Automatic Cannons.  It is noted in this narrative that cables were initially used to connect the two vehicles, but they broke.

In February 1971, the Veteran filed a claim of entitlement to service connection for a left eye disability.  

On file is an April 1971 VA examination report noting that the Veteran had a negative examination of the musculoskeletal system.  

In February 2008, the Veteran filed a claim of entitlement to service connection for various disabilities, to include residuals of injuries to the bilateral forearms.

In August 2008, the Veteran filed a claim of entitlement to service connection for residuals of a left elbow injury, asserting that he had not been able to fully extend the left elbow since Vietnam.  

In August 2008, the Veteran underwent a VA muscle examination.  He was noted at this examination to have well healed superficial scars in various areas, to include the left forearm.  The examiner noted that all of the scars were superficial and very difficult to measure.  He also noted that the injuries occurred in 1970 and were "completely healed".  

At a VA joint examination in February 2009, the Veteran reported left shoulder problems ever since the combat injury in March 1970.  He explained that during a firefight in Vietnam he was attempting to rescue other soldiers trapped in a personnel carrier that was stuck in a bomb crater by attaching a cable to it.  He said that while holding onto the cable the driver suddenly without warning set the vehicle in motion thereby tensing the cable and throwing the Veteran several feet.  The Veteran said this caused injuries to his left upper extremity shoulder and elbow, to include a left shoulder "dislocation".  The Veteran said his shoulder hurt for several days thereafter, but the pain gradually subsided without treatment and he had other combat injuries that took precedence over the left arm.  He denied receiving any present treatment for these injuries and said the condition had been stable since its onset.  

Examination of the left elbow revealed sensitivity to pressure against the medial side of the elbow around the medial epicondyle.  This condition was noted to affect the motion of the joint.  Regarding the left shoulder, there was deformity, joint enlargement and crepitus and the condition was likewise noted to affect the motion of the joint.  Also noted was mild pain at the extremes of internal and external rotation of the shoulder related to the left AC joint.  X-rays of the left elbow revealed marked arthritic changes about the elbow which appeared to be posttraumatic degenerative changes.  X-rays of the left shoulder revealed old trauma to the distal clavicle with AC separation and degenerative change of the AC joint.  There were bone extensions off the distal clavicle and mid clavicle and rounded bony density caudad to the clavicle from prior trauma.  The x-rays also revealed mild to moderate degenerative change of the glenohumeral joint, could not rule in or out impingement syndrome.  The Veteran was diagnosed as having post-traumatic degenerative arthritis of the left elbow.  He was also diagnosed as having old trauma to the left distal clavicle with AC separation and degenerative arthritis of the AC joint.  In addition, he was diagnosed as having mild to moderate degenerative arthritis left glenohumeral joint.

In rendering an etiological opinion between the Veteran's "old sprain and contusion injury to the left elbow with 15 degree lack of extension" and the March 1970 injury and firefight, the February 2009 examiner stated that he was not able to resolve the issue without resort to mere speculation.  He did remark that a careful review of the Veteran's medical records revealed two points of interest in regard to the issue.  The first point was that the June 1968 Report of Medical History (Standard Form 89) completed at the Veteran's service entry contains the Veteran's report a left forearm fracture, but shows no indication of residual slight lack of extension of the left elbow at that time; and the second point involved the written account of the March 1970 injury by the Captain of the March 1970 firefight who failed to mention the specifics of the Veteran's left upper extremity injury.  In regard to these points of interest, the examiner said that "of course" the lack of extension to the Veteran's elbow was not measured on the standard physical exam done at that time, and the summary of the March 1970 firefight would "in all likelihood" leave out may pertinent details related by the Veteran.  

The February 2009 VA examiner also opined that it would be mere speculation to opine as to a possible relationship between the March 1970 firefight and the old left acromioclavicular joint dislocation untreated.  He again reasoned that the Captain's account of the March 1970 firefight failed to mention the specifics where the Veteran's upper left extremity was injured.  He also pointed out that the Veteran's upper left extremity exam was normal at separation and there was no mention of this disability on the Veteran's original claim for VA benefits filed in February 1971.  

Attached to the Veteran's May 2009 notice of disagreement were newspaper articles related to various combat situations that the Veteran's Battalion had been engaged in, including the March 1970 firefight.  In regard to this latter incident, the newspaper article reports that the Veteran suffered shrapnel wounds to both arms and had been airlifted out that same evening.  

The Veteran reported on his substantive appeal, dated in April 2010, that he did not have a lot of documentation as to what happened during the March 1970 firefight, but that he had been injured much more seriously than the records reflected.

At a Board hearing at the RO in June 2011, the Veteran testified that during the March 1970 firefight he couldn't move his arm because it was dislocated and the elbow was obviously dislocated.  He said there were injured servicemen who needed a lot more attention than him and he was left for a while alone over on the corner of the gurney.  He said that his elbow and shoulder have always bothered him, but his elbow bothered him more.  He said his symptoms were not constant, everyday, but sometimes woke him up at night.

III.  Analysis

Pertinent Law and Regulations

Pursuant to 38 U.S.C.A. § 1154(b), if a combat veteran presents satisfactory lay or other evidence of service incurrence or aggravation of a disease or injury, which is consistent with the circumstances or hardships of his service, then an evidentiary presumption of service connection arises and the burden shifts to the government to disprove service incurrence or aggravation by clear and convincing evidence.  See also 38 C.F.R. § 3.304(d) (2010).  However, this reduced evidentiary burden relates only to the issue of service incurrence, and not to whether a veteran has a current disability or whether a current disability is linked to the incident in service.  See Huston v. Principi, 18 Vet. App. 395, 402 (2004); Clyburn v. West, 12 Vet. App. 293, 303 (1999).  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) competent evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1112; 38 C.F.R. § 3.307(a), 3.309(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).

Discussion

The Veteran asserts that he has residuals of injuries that he sustained to his left shoulder and elbow in a firefight in March 1970 in Vietnam.  More specifically, the Veteran asserts that during the firefight he was subjected to enemy fire while attempting to pull out a disabled personnel carrier stuck in a bomb crater.  He explained that while attempting to hook up a cable to pull the carrier out, he was suddenly thrown several feet causing injuries to his left elbow and shoulder, to include left shoulder and elbow "dislocations".  The Veteran reported that his left arm hurt for a several days before the pain eventually subsided, and he had more pressing injuries to worry about at the time.

At the outset, the Board notes that the Veteran served during the Vietnam War and was assigned to an infantry unit and awarded the Purple Heart Medal with 1 Oak Leaf Cluster and the Silver Star.  Therefore, the Board finds that the provisions of 38 U.S.C.A. § 1154(b) as noted above are for application.  Accordingly, the Board accepts the Veteran's account of injuries to his left elbow and left shoulder, to include "dislocations", during combat involving a firefight in Vietnam in March 1970, and will address below whether the other requirements for establishing entitlement to service connection have been met.

The Veteran's service treatment records are devoid of documentation of the left elbow and shoulder injuries and show that he had a normal clinical evaluation of the upper extremities at his separation examination in December 1970.  Notwithstanding an August 2008 VA muscle examination report noting that the Veteran had various superficial scars, including to the left forearm, the earliest diagnoses on record with respect to his left elbow and shoulder is a February 2009 VA joint examination report reflecting diagnoses of posttraumatic degenerative arthritis of the left elbow, old trauma of the distal clavicle with AC separation and arthritis of the AC joint, and mild to moderate arthritis left glenohumeral joint.  

Pursuant to 38 C.F.R. § 3.303(b), the Board must consider the Veteran's own statements both that he has experienced consistent left upper extremity symptoms from the time of the in-service firefight in March 1970 and that his current diagnoses of post-traumatic degenerative arthritis of the left elbow, old trauma of the left distal clavicle with AC separation and degenerative arthritis of the AC joint, and mild to moderate degenerative arthritis left glenohumeral joint are related to service.  As a starting point, there are no medical records of treatment or diagnoses related to the Veteran's upper left extremity until the August 2008 and February 2009 VA examinations which is many years after service.  Nonetheless, the Board recognizes that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97  (1997).  

To the extent that the Veteran contends that he has had left upper extremity problems since service, although his statements are credible and he is competent to describe symptoms of an illness, Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge), it does not necessarily follow that there is a relationship between the current diagnoses of left upper extremity arthritis and the continuity of symptomatology that the Veteran avers back to service.  In other words, as arthritis is not a condition under case law that has been found to be capable of lay observation, the determination as to the presence or etiology of such a disability is therefore medical in nature.  Savage v. Gober, 10 Vet. App. 488, 498   (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law , lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  This is particularly so when considering that the Veteran did not include a left upper extremity disability when he filed his initial claim for compensation benefits in February1971, and he was found to have a negative musculoskeletal examination at the April 1971 VA examination.  

In an attempt to aid the Veteran in support of his claim, VA arranged for a VA examination in February 2009 to determine the nature, extent and etiology of his claimed left upper extremity symptoms.  38 C.F.R. § 3.303(d).  However, the examination report does not show that the Veteran's current post-traumatic arthritis of the elbow, old trauma of the left distal clavicle with AC separation degenerative arthritis of the AC joint, and mild to moderate arthritis of the left glenohumeral joint are as likely as not related to service.  Rather, the February 2009 examiner opined that he could not provide such an opinion without resort to speculation and he provided sound reasoning for reaching this conclusion.  That is, he pointed to two pieces of evidence on file which he refers to as "points of interest".  The first involves the June 1968 Report of Medical History (Standard Form 89) completed at the Veteran's service entry that contains the Veteran's report of a left forearm fracture, but shows no indication of residual slight lack of extension of the left elbow at that time.  However, the examiner goes on to say that "of course" the lack of extension to the Veteran's elbow was not measured on the standard physical exam done at that time.  The second point involves the written narrative by the Captain of the March 1970 firefight in which the VA examiner points out fails to mention the specifics of the Veteran's left upper extremity injuries.  However, the examiner goes to say that the summary of the March 1970 firefight would "in all likelihood" leave out many pertinent details related by the Veteran.  Thus, while the examiner points out the shortfalls in the evidence, he also justifies such shortfalls based on the circumstances at the time the evidence was generated.  The Board thus concludes that the examiner considered all "procurable and assembled data" in reaching the conclusion that the pertinent evidence does not provide sufficient detail for him to render an opinion as to the likelihood of an etiological link between the Veteran's March 1970 left upper extremity injuries and his present left upper extremity arthritic conditions without resort to speculation.  Accordingly, it would be futile for VA to demand a conclusive opinion from the December 2009 VA examiner, or to obtain an opinion from another VA examiner that would be based on the same "procurable and assembled" information.  See Jones, 23 Vet. App. at 390.  An examination is not inadequate merely because the examiner states she cannot reach a conclusion without resort to speculation.  

The above notwithstanding, the examination report contains x-ray findings and diagnoses consistent with the circumstances of the Veteran's combat injuries to his left elbow and left shoulder.  In this regard, x-ray findings and the diagnoses in February 2009 revealed post-traumatic arthritis of the left elbow and old trauma to the left distal clavicle with AC separation, degenerative change of the AC joint.  These findings clearly indicate a history of trauma to the Veteran's left elbow and AC joint and are certainly consistent with his report of injuring his left elbow and shoulder during the March 1970 firefight in Vietnam, to include left elbow and shoulder "dislocations".  Thus, this evidence provides an etiological link between the Veteran's inservice traumatic injuries to his upper left shoulder and elbow and his postservice diagnosis of post-traumatic degenerative arthritis of the left elbow and old trauma to the left distal clavicle with AC separation and degenerative arthritis of the AC joint.  While there is also the Veteran's 1968 Report of Medical History noting that the Veteran fractured his left forearm at age 11, this statement is very vague and offers no details as to the location, severity, or circumstances of the fracture.  

In light of the Veteran's exposure to combat and a showing that his post-traumatic degenerative arthritis of the left elbow, old trauma of the left distal clavicle with AC separation and degenerative change of the AC joint, and degenerative arthritis of the left glenohumeral joint are consistent with the circumstances of such service, namely trauma, the Board accepts that the Veteran's injuries were manifest during service and these residuals are attributable to service.  38 U.S.C.A. § 1154.  Accordingly, service connection is granted for posttraumatic degenerative arthritis of the left elbow, old trauma of the left distal clavicle with AC separation and degenerative change of the AC joint, and arthritis due to trauma left glenohumeral joint.

Stated differently, the appellant engaged in combat and has described injuries consistent with the nature and circumstances of such service.  Furthermore, there are current medical findings consistent with a history of trauma.   Based upon the provisions of 38 U.S.C.A. § 1154, the Board accepts that he sustained trauma to the left upper extremity.  Furthermore, he has presented sworn testimony to the effect that he has not had a post service trauma.  The Board finds the testimony credible.  The appellant has residuals of the combat trauma involving the left elbow and shoulder and service connection is warranted.


ORDER

Entitlement to service connection for post-traumatic arthritis of the left elbow is granted.  

Entitlement to service connection for old trauma of the left distal clavicle with AC separation and degenerative change of the AC joint is granted.

Entitlement to service connection for arthritis due to trauma of the left glenohumeral joint is granted.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


